Citation Nr: 0833058	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis with numbness of the extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar disorder.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for impaired hearing.

5.  Entitlement to service connection for a chronic acquired 
eye disorder.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
May 1942, and from November 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Manila, 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied service 
connection for the above-listed disabilities.  

In July 2002, the Board determined that new and material 
evidence had not been received to reopen the claims of 
entitlement to service connection for rheumatoid arthritis 
and lumbar disorder, and denied entitlement to service 
connection for heart disease, impaired hearing, and chronic 
acquired eye disorder.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2004 Order and June 2004 Judgment, the 
Court vacated and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 1990 RO decision, entitlement to service 
connection for rheumatoid arthritis and lumbago were denied; 
the appellant did not file a notice of disagreement.  In 
December 1999, the veteran filed a claim to reopen 
entitlement to service connection for service connection for 
lumbar pain and rheumatoid arthritis, and filed new claims of 
service connection for heart disease, poor eyesight, and 
impaired hearing.  In a December 2001 RO decision, the claims 
were denied on the merits.  The RO did not address whether 
new and material evidence had been received to reopen the 
claims of service connection for rheumatoid arthritis and 
lumbar disorder.  In July 2002, the Board noted the 
obligation to address the issue of new and material evidence 
with regard to such issues, and determined that new and 
material evidence had not been to reopen the claims of 
service connection for rheumatoid arthritis and lumbar 
disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  As detailed, the Board denied entitlement to service 
connection for heart disease, impaired hearing, and chronic 
acquired eye disorder.  

A remand is necessary to afford the veteran proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Subsequent to the June 2004 
Judgment, the Court held in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006), that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Based on the holding in Kent, it is 
clear that the veteran was not furnished clear and adequate 
notice of the evidence and information that is necessary to 
reopen his service connection claims.  Per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006), VA should also 
inform the veteran that a disability rating will be assigned 
if service connection is granted and an effective date for 
the award of benefits will be assigned if increases are 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish an increased disability 
rating and effective date.  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to whether 
new and material evidence has been 
received to reopen the claims of 
entitlement to service connection for 
rheumatoid arthritis with numbness of the 
extremities and lumbar disorder, and 
entitlement to service connection for 
heart disease, impaired hearing, and 
chronic acquired eye disorder.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
With regard to the claims to reopen, the 
RO should take appropriate action to 
comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include informing him 
of evidence and information that is 
necessary to reopen the issues on appeal 
and also informing him of the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claims of entitlement to 
service connection for rheumatoid 
arthritis with numbness of the 
extremities, and lumbar disorder.  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completion of the above, the RO 
should determine if any of the benefits 
sought are warranted.  The veteran should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




